Mr. Chief Justice Alvey
delivered the opinion of the Court:
The agreement between the defendants, mentioned in the statement of the case, while not binding upon the plaintiff, he not being a party thereto, shows plainly the relation that the agents and servants of the Pullman Company bore to the railway company. The agreement is based upon the assumption that the agents and employees of the respective companies were not serving the same common master, nor engaged in the same common employment; but that the agents and servants of the Pullman Company were engaged in a separate and distinct employment, receiving their compensation from, and remaining subject to the exclusive control and direction of,' a separate and independent master, from the railroad company, and hence the provisions for transporting them free of charge, while in the performance of duty for the Pullman Company. There was no contract whatever existing between the plaintiff and the railroad company, nor service to be rendered by the former to the latter; and therefore there could be no implied contract that, in consideration of employment and the payment of wages, the plaintiff would assume the risk of injury that might result from the negligence of the employees of the railroad company. No such employment existed. And such implied contract, according to the later decisions, is the real ground of the exemption of the master from liability to his servant for injuries received in the course of the employment by the negligence of a fellow-servant. And such being the case, clearly the principle of exemption from liability does not *103apply in this case. Smith v. Steele, L. Rep., 10 Q. B., 125; Hough v. Rwy. Co., 100 U. S., 213, 215. The principle is fully illustrated by decisions made in cases of close analogy to the present, as may be seen by reference to the cases of Smith v. The N. Y. & H. R. Rwy. Co., 19 N. Y., 127; Snow v. Housatonic R. R. Co., 8 Allen, 441; Zeigler v. D. & N. R. R. Co., 52 Conn., 543; Catawissa Co. v. Armstrong, 49 Penn. St., 186; Phil., W. & Balt. R. R. Co. v. State, use of Bitzer, 58 Md., 372; Stetler v. Chicago & N. W. R. R. Co., 46 Wis., 497. And for a statement of the general principle applicable to such cases, see Shearm. & Redf. on Neg., p. 130, Sec. 101.
But though the plaintiff was not a servant of the railroad company, and therefore not a co-servant with the employees of that company, and consequently not subject to the principle of non-liabilify of the master for the negligence of his servant producing an injury to a fellow-servant, yet the plaintiff was not a passenger in any such sense as to require of the railroad company the highest degree of skill and care in - the construction and maintenance of its roadway and machinery, and the operation of its road and the running of its trains, such as are required in the case of a passenger. Nor will the principle apply in such case as this, which applies in the case of a passenger, that negligence is presumed prima facie, from the simple fact of the occurrence of the accident and the infliction of injury, imposing the onus upon the defendant of showing the absence of negligence. Stokes v. Saltonstall, 13 Pet. 181. But in a case of the nature of the present, the onus of proof is upon the plaintiff to show affirmatively that the injury he suffered was occasioned by the want of the exercise of ordinary, reasonable care by the defendant or its servants. The plaintiff must, at least, be supposed to understand the nature and risks of the employment, and that he assumed the risks of ordinary accidents in the course of the employment; and the condition of his right to recover of the railroad company, for an injury received in an accident, is, that he can show affirmatively that the injury was caused by the want of ordinary care and diligence on the part of the railroad company or its employees.
*104It follows, that the court below was in error.in instructing the jury as it did, as to the exemption of the defendants from liability; but it does not follow that the plaintiff has a right to recover. That depends upon the proof of negligence in fact, and that the plaintiff was injured thereby.
There, is another error assigned, for which the judgment below is required to be reversed, and that is the admission in evidence of the agreement or release* of the plaintiff to the *105Pullman Car Company, dated the 12th of July, 1888. That release was executed after the alleged injury received by the plaintiff, and it has no retrospective operation. It may have had a prejudicial effect on the mind of the jury. We can perceive no legitimate object for which it was admissible in evidence.
There are other errors assigned upon exceptions taken at the trial; but they would seem to become immaterial, in view of the determination by this court of the main or leading proposition of the case. The judgment is reversed and a new trial ordered.

Judgment reversed and new trial awarded.


Agreement between J. L. Hughson and Pullman Company: Pullman’s Palace Car Company, Washington Station, District of Columbia, United States of America, July 12th, 1888. — Be it known that I, J. L. Hughson, hereby accept employment by, and enter into the service of, Pullman’s Palace Car Company, hereinafter called the Pullman Company, as a Pullman car porter upon the express conditions following :
First__That I may be suspended definitely or indefinitely with or without pay, or be discharged, from such employment and service, at the pleasure of the Pullman Company, or at the pleasure of any general, division or assistant superintendent, or authorized agent thereof, at any time, and at any place, without previous notice, such notice being hereby expressly waived; my pay to cease with my employment:
Second. — That, in consideration of such employment and service, and the payment to me of the wages or salary now or hereafter agreed upon, and as a part of the agreement for such employment and service and the payment to me of such wages or salary, I hereby undertake and bind myself to assume all risks of accidents or casualties by railway travel or otherwise, incident to such employment and service, and accordingly hereby forever release, acquit and discharge the Pullman Company from any and all claims for liability, of every nature and character whatever, to me or to my heirs, executors, administrators or legal representatives, on account of personal injuries, death or otherwise, while in such employment and service :
Third. — That I also hereby undertake and bind myself to obey the rules and regulations of the railway companies over whose lines of railway the sleeping, drawing-room and parlor cars of the Pullman Company may run, the same as if I were an employe in fact of such railway companies; and in further consideration of such employment and service, and of the payment to me of such wages or salary therefor, by the Pullman Company, and of my transportation free of charge by such railway companies over their lines of railway, where any accident or casualty may occur, if at all, I hereby forever release, acquit and discharge such railway companies from all claims for liability of every nature and character whatever, to me or my heirs, executors, administrators or legal representatives, on account of personal injuries, death or otherwise, while in such employment and service, and on account of which personal injuries, death or otherwise, the Pullman Company may be liable to indemnify such railway companies :
Fourth. — That it is hereby distinctly understood by me, that this agreement is binding upon me, while in such employment and service, whether in the United States of America or the Dominion of Canada or the Republic of Mexico. (Signed) J. L. Hughson. [Seal.]